Case: 14-30941      Document: 00512997383         Page: 1    Date Filed: 04/08/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit


                                    No. 14-30941                               FILED
                                  Summary Calendar
                                                                            April 8, 2015
                                                                          Lyle W. Cayce
                                                                               Clerk
ALFRED TREADWELL,

                                                 Plaintiff-Appellant

v.

ST. TAMMANY PARISH JAIL; GREGORY LONGINO, Major; RODNEY J.
STRAIN, JR., Sheriff; R. DEMAREE INGLESE, Doctor,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:13-CV-5889


Before REAVLEY, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Alfred Treadwell, Louisiana prisoner # 94339, appeals the district court’s
determination that his 42 U.S.C. § 1983 complaint, in which he alleged that
the defendants exhibited deliberate indifference to his serious medical needs
and subjected him to unnecessary and wanton pain, was frivolous and failed to




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-30941     Document: 00512997383     Page: 2   Date Filed: 04/08/2015


                                  No. 14-30941

state a claim for which relief may be granted. The district court concluded that
the claims raised in the complaint were time barred.
      Treadwell contends that the district court erred in concluding that his
complaint was untimely. He suggests that the district court should not have
applied the one-year statute of limitations that Louisiana applies to personal
injuries but rather the three-year statute of limitations that applies to acts of
malpractice involving cases of fraud. Treadwell further indicates that he was
impeded from accessing the court to file his complaint. Our review is de novo.
Geiger v. Jowers, 404 F.3d 371, 373 (5th Cir. 2005).
      There is no federal statute of limitations for actions brought pursuant to
§ 1983, and, thus, the applicable limitations period is determined by reference
to the forum state’s statute regarding personal injury claims. See Wallace v.
Kato, 549 U.S. 384, 387 (2007); Owens v. Okure, 488 U.S. 235, 249-50 (1989).
In Louisiana, the applicable statute is Louisiana Civil Code article 3492, which
provides for a one-year prescriptive period from the date of injury or damage;
Louisiana has no other prescriptive period for personal injury claims. Elzy v.
Roberson, 868 F.2d 793, 794-95 (5th Cir. 1989). Thus, Treadwell’s claim lacks
merit.
      Treadwell’s assertion that he was unable to file a timely § 1983 complaint
because he could not access the courts is also unavailing. His contention is
conclusory; he does not explain the basis for his claim or identify any error in
the district court’s determination that his various pleadings indicate that he,
in fact, could access the courts. Thus, Treadwell has not briefed this claim with
the requisite specificity or otherwise identified a basis for relief. See Yohey v.
Collins, 985 F.2d 222, 224-25 (5th Cir. 1993); FED. R. APP. P. 28(a).
      Accordingly, the judgment of the district court is AFFIRMED.




                                        2